Citation Nr: 0417856	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-15 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for lower back 
disorder. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. Terrence Killebrew


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1969 to November 
1972, including service in Vietnam from October 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified at a Board hearing 
at the RO in July 2003.  

Although the RO certified the issue of entitlement to service 
connection for arthralgia of both ankles, the Board observes 
that the veteran did not address this issue on his 
substantive appeal, VA Form 9.  Additionally, at the July 
2003, the veteran and his representative agreed that the only 
issues on appeal were those listed on the title page.

As will be discussed in greater detail below, the issue of 
entitlement to service connection for lower back disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  By rating decision in August 1999, the RO denied to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  

2.  Evidence received since the August 1999 rating decision 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.  

3.  The occurrence of the alleged stressor is supported by 
credible evidence.

4.  The veteran has a diagnosis of PTSD, medically linked to 
events in service.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision, which denied to reopen 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 1999 rating decision, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.



Service Connection

The veteran's contends that he has PTSD, which is related to 
stressors he experienced in service.  Service connection may 
be granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A.       
§ 1110 (West 2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R.              § 3.304(f).  Under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders.  38 C.F.R. § 
4.125.

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although it appears that the RO has not considered 
these amendments, the Board concludes that the veteran will 
not be prejudiced by the Board's consideration of the claim, 
as these amendments do not affect this case.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

New and Material Evidence

In an October 1992 rating decision, the veteran's service 
connection claim for PTSD was denied.  The RO then denied the 
veteran's attempt to reopen his service-connection claim for 
PTSD in a March 1994 rating decision and again in an August 
1999 rating decision.  The veteran filed a notice of 
disagreement to the August 1999 rating decision and was 
issued a statement of the case in February 2000 with 
appellate rights and procedures.  However, the veteran did 
not file a substantive appeal.  The August 1999 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

It appears from the April 2002 rating decision that the RO in 
fact found that the service connection claim for PTSD had 
been reopened.  The RO then discussed the merits of the 
evidence and found that service connection was not warranted.  
Although the RO may have determine that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Evidence received prior to the August 1999 rating decision 
included service records demonstrating that the veteran 
served in Vietnam from October 1969 to October 1970.  
According to his service records, the veteran served as an 
Air Cargo Specialist and Air Transportation Specialist for 
the 15th Aerial Port Squadron at Pleiku Air Base in Vietnam.  
Service records, including the veteran's Form DD-214, failed 
to show any evidence of combat in service or that the veteran 
was exposed to combat in service.  Separation examination 
from service dated in October 1972 noted that the veteran 
experienced excessive worry since 1969.  A VA examination 
report dated in February 1994 indicated that the veteran was 
diagnosed as having PTSD.  

In the October 1992 rating decision and subsequent rating 
decisions, including the August 1999 rating decision, the 
veteran's claim for PTSD was denied on the basis that 
although the veteran was diagnosed as having PTSD, there was 
no verified in-service stressor.  The RO relied on the above 
evidence in making its determination.  

Evidence received since the August 1999 rating decision 
includes testimony from the veteran at a personal hearing 
before the undersigned Veteran's Law Judge in December 2003.  
The veteran and Dr. Killebrew testified that the veteran's 
duties in Vietnam at Pleiku Air Base included unloading body 
bags and handling wounded Vietnamese people, soldiers, and 
some prisoners-of-war (POW).  Dr. Killebrew essentially 
testified that the veteran experienced a fear of death while 
performing his duties and that he currently experiences PTSD 
symptoms as a result of the stressors from service in 
Vietnam.  

The veteran and his representative also submitted in 
September 2003 unit records of formally classified documents 
concerning the history of the 2nd Aerial Port Group, which 
included the veteran's 15th Aerial Port Squadron at Pleiku 
Air Base.  The documents describe the difficulty in the 
transportation of POW's.  

The documents received in September 2003 provides credible 
supporting evidence of the veteran's alleged stressors, which 
goes directly to the basis for the prior denials.  Therefore, 
the documents received in September 2003 along with the 
testimony from the December 2003 hearing raise a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.  As such, evidence received since the August 1999 
rating decision is new and material, and the veteran's claims 
of entitlement to service connection for PTSD has been 
reopened.  

Analysis of Service Connection Claim

As discussed above, the veteran must show that he has a 
current diagnosis of PTSD.  38 C.F.R. § 4.125.  The claims 
file includes a number of medical reports that reflect a 
diagnosis of PTSD.  PTSD was diagnosed in a February 1994 VA 
examination report and in a private medical report dated in 
December 2003 by Dr. Killebrew, Ph.D.  Ongoing treatment for 
PTSD is also documented in VA treatment reports.  Therefore, 
the Board finds that the first requirement to establish a 
claim of entitlement to service connection for PTSD has been 
met.

As for the claimed stressors, the Board notes again that the 
service records are negative for any evidence that the 
veteran was involved in combat.  Where the claimed stressor 
is not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); see Dizoglio v. Brown, 9 Vet. 
App. 163 (1996); Zarycki v. Brown, 6 Vet App 91 (1993).  The 
veteran's claimed stressors include performing duties such as 
unloading body bags and handling wounded Vietnamese people, 
soldiers, and some prisoners-of-war (POW) at Pleiku Air Base 
in Vietnam.  Here, the service records confirm that the 
veteran served at Pleiku Air Base in Vietnam in 1969 and 
1970.  

The duties performed by the veteran are corroborated by the 
unit records of the 2nd Aerial Port Group submitted to the RO 
in September 2003.  While the unit records did not 
specifically note that Pleiku Air Base was having difficulty 
transportating POW's, the unit records clearly implied that 
transportation of POW's was performed at by more than one air 
base.  As the article later made specific references to 
Pleiku Air Base, it is also reasonable to assume that Pleiku 
Air Base was one of the bases that performed the same or 
similar tasks to what was described as happening at other 
bases in the unit report, including the transportation of 
POW's.  In other words, resolving doubt in the veteran's 
favor, the Board finds that the veteran were performing 
similar duties, including handling POW's, at Pleiku Air Base 
as were being performed by similar squadrons from other air 
bases.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds 
that objective evidence corroborates the veteran's stressor 
statements.  

As for the issue of whether there is a link between the 
verified stressor and the veteran's current PTSD symptoms, in 
West v. Brown, 7 Vet. App. 70 (1994), the United States Court 
of Appeals for Veterans Claims (Court) held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  

Here, the private medical report from Dr. Killebrew dated in 
December 2003 specifically discusses the verified stressors 
of loading and unloading bodies, assisting injured soldiers, 
and described soldiers screaming and crying.  In short, the 
examiner found that these events in service were the cause of 
the veteran's current PTSD symptoms.  The examiner reiterated 
his opinion and rationale before the undersigned Veteran's 
Law Judge at the December 2003 hearing.  The examiner's 
opinion is supported by the earlier diagnosis of PTSD in the 
February 1994 VA examination report and the separation 
examination report dated in October 1972, which noted 
excessive worry since 1969.  Upon review, there is no 
contradictory competent medical evidence of record.  As such, 
the Board finds that the evidence establishes a link between 
the veteran's current symptoms and his verified stressors.

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
PTSD have been met, the appeal is granted.  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As for the service connection claims for lower back disorder, 
the Board notes that the veteran testified that the veteran 
applied for and is receiving Social Security Administration 
disability (SSA) benefits.  The SSA records do not appear to 
be included in the claims file.  Although it is not clear 
from the record, the SSA records may be pertinent to the 
claims on appeal.  Appropriate action to obtain all records 
associated with any Social Security claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (VA must obtain records form the Social Security 
Administration and give appropriate consideration and weight 
to such evidence in determining whether to award or deny VA 
benefits).

Review of the record shows that the veteran was given a VA 
examination in February and May 2001 pertaining to the claim.  
However, testimony from the December 2003 hearing further 
indicated that the examiner who performed both examinations 
has been removed from VA.  The above two VA examination 
reports are the only medical evidence as to the issue of 
etiology.  In order to make a determination on the merits of 
the claim, the Board requires competent medical evidence, 
including an etiological opinion.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  As the Board has doubts as to the 
competency of the only two VA examinations on record 
pertaining to these issues, another VA examination is 
required before adjudication of the claim.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  The VBA AMC should contact the Social 
Security Administration and request 
copies of any decisions regarding and 
disability claims made by the veteran 
together with copies of all medical 
evidence associated with such claims.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
medical examination to ascertain the 
nature, extent, and etiology of the 
veteran's claimed lower back disorder.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should determine whether it is 
at least as likely as not that the 
veteran's lower back disorder and 
arthralgia of both ankles are related to 
service.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinions.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



